Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	This communication is a notice of allowability in response to the previous office action response. Claim(s) 1-20 are allowed. 

Response to Arguments 
35 USC § 103
	Applicant’s arguments, see page(s) 7-9, filed August 08, 2020, with respect to Claim(s) 1-20 have been fully considered and are persuasive. The 35 USC § 103 rejection has been withdrawn.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner’s amendment was given in an interview call with
Attorney Karen Wang on March 2, 2021.

(Previously Presented): A system for container reuse, comprising:
	 an order database storing a plurality of orders associated with an order fulfillment facility; 
	a conveyor system; 
	a sensor system configured to determine dimensions of used containers received at the conveyor system; and 
	a control circuit coupled to the order database, the control circuit being configured to: 
	determine container capacity requirements of the plurality of orders in the order database based on dimensions of products in each order; 
	predict container usage for fulfilling orders at the order fulfillment facility based at least on the container capacity requirements of the plurality of orders;
	 receive a used container at the conveyor system; 
	determine, with the sensor system, a container capacity dimension of the used container; 
	determine whether the used container received at the conveyor system should be retained based on the container capacity dimension of the used container determined based on the sensor system and the container usage predicted for the order fulfillment facility; and 
	cause the conveyor system to route the used container to a fulfillment area or a disposal area of the order fulfillment system based on whether the used container should be retained.  

(original): The system of claim 1, wherein the container usage for the order fulfillment facility is predicted based on one or more of: the plurality of orders in the order database, a history of past orders, and predicted further orders.  

 (original): The system of claim 1, wherein whether the used container should be retained is determined based on matching the used container to an order in the order database.  

(previously presented): The system of claim 1, wherein whether the used container should be retained is determined based on past usage rates of containers with dimensions similar to the container capacity dimension of the used container.  

(original): The system of claim 1, wherein whether the used container should be retained is determined further based on one or more of: current container inventory in a storage of the order fulfillment facility and a current storage capacity of the order fulfillment facility.  

(original): The system of claim 1, wherein the fulfillment area comprises one or more of a container storage area, a container sorting area, and an order consolidation area.  

 (original): The system of claim 1, wherein the control circuit is further configured to: assign at least some orders in the order database to at least one container routed to 

(original): The system of claim 1, wherein the control circuit is further configured to: determine a storage arrangement for a plurality of containers routed to the fulfillment area based on the dimensions of each of the plurality of containers.  

(original): The system of claim 1, wherein the control circuit is further configured to: Page 4 of 10 Application. No. 15/802,361 Response to Final Office Actionselect a storage location for the used container; and associate the storage location with a used container identifier associated with the used container in a used container database.  

 (original): The system of claim 1, wherein used containers routed to the fulfillment area remains in an un-collapsed state and wherein used containers routed to the disposal area are broken down for recycling or landfill.  

 (currently amended): A method for container reuse, comprising: 
	determining, with a control circuit, container capacity requirements of a plurality of orders in an order database based on dimensions of products in each order, the order database storing orders associated with an order fulfillment facility; 

	receiving a used container at a conveyor system; 
	determining, with [[the]] a sensor system configured to determine dimensions of used containers received at the conveyor system, a container capacity dimension of the used container; 
	determining, with the control circuit, whether the used container received at the conveyor system should be retained based on the container capacity dimension of the used container determined based on the sensor system and the container usage predicted for the order fulfillment facility; and 
	causing the conveyor system to route the used container to a fulfillment area or a disposal area of the order fulfillment system based on whether the used container should be retained.  

(original): The method of claim 11, wherein the container usage for the order fulfillment facility is predicted based on one or more of: the plurality of orders in the order database, a history of past orders, and predicted further orders.  

(original): The method of claim 11, wherein whether the used container should be retained is determined based on matching the used container to an order in the order database.  

(previously presented): The method of claim 11, wherein whether the used container should be retained is determined based on past usage rates of containers with dimensions similar to the container capacity dimension of the used container.  

(original): The method of claim 11, wherein whether the used container should be retained is determined further based on one or more of: current container inventory in a storage of the order fulfillment facility and a current storage capacity of the order fulfillment facility.  
 (original): The method of claim 11, wherein the fulfillment area comprises one or more of a container storage area, a container sorting area, and an order consolidation area.  

(original): The method of claim 11, further comprising: assigning at least some orders in the order database to at least one container routed to the fulfillment area; and determining a storage arrangement for a plurality of containers routed to the fulfillment area based on a fulfillment sequence of orders assigned to each of the plurality of containers.  

(original): The method of claim 11, further comprising: determining a storage arrangement for a plurality of containers routed to the fulfillment area based on the dimensions of each of the plurality of containers.  

(original): The method of claim 11, further comprising: selecting a storage location for the used container; and associating the storage location with a used container identifier associated with the used container in a used container database. 

 (currently amended): An apparatus for container reuse, comprising: 
	a non-transitory storage medium storing a set of computer readable instructions; and 
	a control circuit configured to execute the set of computer readable instructions which causes to the control circuit to: 
	determine container capacity requirements of a plurality of orders in an order database based on dimensions of products in each order, the order database storing orders associated with an order fulfillment facility; 
	predict container usage for fulfilling orders at the order fulfillment facility based at least on the container capacity requirements of the plurality of orders;
	 receive a used container at a conveyor system; 
	determine, with [[the]] a sensor system configured to determine dimensions of used containers received at the conveyor system, a container capacity dimension of the used container; 
	determine whether the used container received at the conveyor system should be retained based on the container capacity dimension of the used container determined based on the sensor system and the container usage predicted for the order fulfillment facility; and 


Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance. Examiner notes that for the reasons outlined below, Independent Claim(s) 1, 11, and 20 are distinguished from the art.
Erden et al. (US 10,668,506). Erden et al. teaches a conveyor system with sensors attached, which, the sensors are able to determine the weight and the volume and/or size of an article placed on the conveyor. Erden et al., further, teaches that the control system is connected to the sensor system which is then able to detect an article to be removed and/or the weight of the article and/or the size of the article, as taught in the Abstract and Column 5, Lines 41-48. However, Erden et al. doesn’t explicitly teach a sensor system attached to the conveyor system, which, the sensors are able to determine dimensions of the used containers in order to determine if the containers should be retained based on those dimensions and the predicted containers usage.
Koistinen et al. (US 2017/0225199). Koistinen et al. teaches sorting waste and recyclable material. The system consist of a conveyor and sensors attached. The sensors are able to detect the bags placed on the conveyor system and receive measuring data of the items, as taught in Paragraph(s) 0048, 0067, and 0080. However, Koistinen et al. doesn’t explicitly teach a sensor system attached to the 
Prutu (US 6,952,628). Prutu teaches a dimensioning machine, which, determines the size of items or parcels in transit. The system includes sensors placed along a conveyor to determine the length, width, and height of an item or parcel as it moves along the conveyor. However, Prutu doesn’t explicitly teach a sensor system attached to the conveyor system, which, the sensors are able to determine dimensions of the used containers in order to determine if the containers should be retained based on those dimensions and the container usage.
Borowski et al. (US 2015/0324760). Borowski et al. teaches a waste collection center that includes a conveyor system with RF sensors attached to the conveyor system, which, the conveyor system will receive plastic bags with recyclable materials, see paragraph(s) 0290 and 0373. However, Borowski et al. doesn’t explicitly teach a sensor system attached to the conveyor system, which, the sensors are able to determine dimensions of the used containers in order to determine if the containers should be retained based on those dimensions and the container usage.
“Recycling sorting systems with conveyor belt,” August 8th, 2020, (hereinafter conveyor). Conveyor teaches a waste system that is able to separate recyclable waste using a conveyor and multiple sensors on the conveyor belt. However, Conveyor doesn’t explicitly teach a sensor system 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628